Citation Nr: 0813889	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What rating is warranted for a rectal fistula with 
incontinence since April 10, 2002?
 
2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).
 
 
REPRESENTATION
 
Appellant represented by:  Elie Halpern, Attorney
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 


ATTORNEY FOR THE BOARD
 
C. Hancock, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from February 1966 to 
November 1967.  
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle , 
Washington .
 
In an August 2003 rating action VA denied claims for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
sphincter muscle damage, with incontinence; and for TDIU 
benefits.  The veteran expressed his disagreement with both 
of these matters in an October 2003 notice of disagreement.  
As part of a December 2003 rating decision entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 was established 
for rectal fistula with incontinence.  At that time, a 20 
percent rating was assigned, effective from April 10, 2002.  
A September 2004 statement of the case addressed both of 
these matters.  The veteran provided VA with a substantive 
appeal in October 2004.  A 30 percent rating effective from 
April 10, 2002 was assigned in a December 2006 rating 
decision.  As the veteran is in receipt of less than the 
maximum schedular rating for this disorder, his case remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
As the veteran has essentially perfected an appeal to the 
initial rating assigned following the grant of service 
connection the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  
 
The Board notes that the October 2003 notice of disagreement 
and the September 2004 statement of the case included 
consideration of several other claims which were denied in 
the August 2003 rating decision.  The October 2004 
substantive appeal, however, limited the veteran's instant 
appeal to the two matters set out on the title page of this 
decision.  As such, the previously adjudicated matters not 
addressed as part of the substantive appeal are not now 
before the Board for appellate consideration.  
 
The veteran supplied testimony at a June 2005 hearing 
conducted at the RO by the undersigned Veterans Law Judge.  
 
In May 2007, the Board issued a decision denying the appeal. 
 In June 2007, the veteran's attorney supplied the Board with 
a motion of reconsideration.  The attorney noted that a 
February 2007 letter to the RO acted to inform VA of the 
veteran's desire to be afforded a videoconference or Travel 
Board hearing by a Veterans Law Judge.  As the May 2007 Board 
decision was issued without the Board having conducted the 
requested hearing, the attorney asked that the May 2007 
decision be "withdrawn."  A July 2007 letter to the Board 
from the veteran's attorney noted that the veteran at that 
time was not filing a Notice of Appeal with the Court, 
pending the outcome of the reconsideration request.  
 
The veteran thereafter presented testimony before the 
undersigned at a hearing conducted at the RO in February 
2008.  In discussions before the hearing, the veteran was 
provided an opportunity for the hearing to be conducted by a 
different Veterans Law Judge than the undersigned.  The 
veteran and his attorney, however, both advised the 
undersigned that this would not be necessary.  They indicated 
that they were comfortable having the hearing conducted by 
the undersigned and that they were satisfied that a fair and 
equitable decision would be rendered.  As the veteran was 
afforded the requested hearing, the motion for 
reconsideration is moot.  
 




FINDINGS OF FACT
 
1.  The veteran receives compensation pursuant to 38 U.S.C.A. 
§ 1151 for a rectal fistula with incontinence, rated 30 
percent disabling from April 10, 2002, to September 25, 2006, 
and 60 percent from September 26, 2006.  He has no service-
connected disorders.
 
2.  For the period from April 10, 2002, through September 25, 
2006, symptoms associated with the veteran's rectal fistula 
with incontinence were not shown to be manifested by either 
extensive leakage and fairly frequent involuntary bowel 
movements, or by constant or frequent fecal discharge.  
 
3.  From September 26, 2006, symptoms associated with the 
veteran's rectal fistula with incontinence are reasonably 
shown to be manifested by either extensive leakage and fairly 
frequent involuntary bowel movements, or by constant or 
frequent fecal discharge.
 
4.  There is no competent evidence that the appellant's 
rectal fistula with incontinence has been manifested by 
copious and frequent fecal discharge or a complete loss of 
sphincter control at any time during the appellate term.
 
5.  The veteran's single compensable disability is not alone 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.
 
 
CONCLUSIONS OF LAW
 
1.  From April 10, 2002, to September 25, 2006, a rating in 
excess of 30 percent for a rectal fistula with incontinence 
was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.114, Diagnostic 
Codes (Codes) 7330, 7332 (2007).
 
2.  Resolving reasonable doubt in the veteran's favor, since 
September 26, 2006, the veteran has met the scheduler 
criteria for a 60 percent rating for a rectal fistula with 
incontinence.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.114, Codes 7330, 7332.
 
3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to compensable 
or service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1151, 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2005 
correspondence of the case of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 The September 2004 statement of the case informed the 
veteran of the specific rating criteria which would provide a 
basis for an increased rating.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The March 2005 
correspondence and the statement of the case both essentially 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claim was subsequently 
readjudicated in a December 2006 supplemental statement of 
the case.   A March 2006 letter also provided adequate notice 
of how effective dates are assigned.  While the appellant did 
not receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication, and the 
evidence noted above rebuts any suggestion that the veteran 
was prejudiced by VA's failure to provide full notice prior 
to the December 2003 rating decision. 
 
Factual Background
 
Review of the voluminous evidentiary record includes a June 
1997 VA operation report which shows that an anal fistulotomy 
was performed.  
 
An October 1997 VA operation report notes that the procedures 
included incision of anal fistula and incision of rectal 
abscess.  
 
In an undated memorandum Richard J. Mullins, M.D., a VA 
physician, noted that he concurred with the veteran's belief 
that he was disabled because of episodes of perirectal 
drainage, infection, poor bowel control, and lower abdominal 
cramping pain.  
 
An April 1999 letter to the veteran from the Social Security 
Administration shows notification of a fully favorable 
decision.  
 
A February 2001 VA general medical follow-up treatment record 
notes that the veteran provided a history of a rectal fistula 
and incontinence since at least 1994.  
 
In a letter received on April 10, 2002, the veteran claimed 
that 1997 VA surgery damaged his sphincter muscles, causing 
partial incontinence.  He added that the fistula had not 
healed, and claimed entitlement to a total disability 
evaluation based on individual unemployability.  
 
A VA medical record dated in July 2002 indicates that the 
veteran provided a history of rectal fistula with occasional 
incontinence.  
 
The report of a November 2002 VA rectal and anal examination 
reveals a history of rectal fistula and incontinence since 
1994.  The veteran, however, attributed his incontinence 
problem to an October 1997 VA surgery.  The veteran indicated 
that he formerly wore panty liners but now only used toilet 
paper in his intergluteal cleft.  He reported having to go 
the bathroom about 20 times a day.  He reported regularly 
using toilet paper in his intergluetal cleft because of fecal 
leakage.  The veteran was reported that if he had bowel 
urgency he needed to get to a bathroom fairly quickly.  
Examination revealed slightly reduced sphincter tone and an 
opening from the fistula.  A long-term fistula was 
diagnosed.  The examiner commented that records dating back 
to 1994 were not of record.  
 
A VA medical opinion dated in August 2003 shows that review 
of the claims files provided a history of rectal fistula and 
incontinence since 1994.  The veteran was noted to have 
undergone VA surgical procedures in February and October 
1997, at which time fistulotomies were performed.  The 
reviewing physician opined that the veteran's incontinence 
had predated his 1997 VA surgeries and that the surgeries 
were 50 percent contributory to the current incontinence 
problems.  
 
The VA physician who provided the opinion in August 2003 
later provided a follow-up opinion in December 2003.  He 
opined that it was "less likely as not" that the veteran's 
continued rectal fistula and decreased sphincter tone were 
reasonably foreseeable residuals of his 1997 VA surgeries.  
 
A December 2003 rating decision granted compensation under 
38 U.S.C.A. § 1151 for a rectal fistula with incontinence.  A 
20 percent rating was assigned, effective from April 10, 
2002.  The RO informed the veteran that since his condition 
had predated the 1997 surgeries the assigned rating was 20 
percent, rather than 30 percent rating which would normally 
have been assigned for slight infrequent fecal discharge.  
 
The veteran alleged in April 2004 that he suffered from 
constant fecal discharge.
 
At his June 2005 hearing before the undersigned, the veteran 
testified that he did not suffer from incontinence prior to 
his 1997 VA surgeries.  See page three of hearing transcript 
(transcript).  He claimed to use the bathroom 10 to 20 times 
a day, and that his incontinence problem was bowel-related, 
rather than urinary-related.  He mentioned that he could no 
longer stand behind a counter as a pharmacist due to leakage 
associated odor.  See page seven of transcript.  
 
The report of VA fee-basis examination conducted on September 
26, 2006, shows that the examiner had an opportunity to 
review the veteran's extensive medical record in extensive 
detail.  The veteran provided a history of impairment of 
sphincter control since 1997.  He complained of moderate 
stool leakage occurring two-third's of the day necessitating 
the use of 6 to 10 pads/day.  The veteran denied receiving 
any medical treatment for his disorder.  The veteran was 
described as well nourished.  Rectal examination revealed 
slight reduction of lumen, and "partial loss" of sphincter 
tone.  External hemorrhoids were present.  Neither evidence 
of bleeding nor frequent recurrence were reported.  No 
fistula was noted on examination.  Impairment of sphincter 
control was diagnosed.  The examiner found that the disorder 
did not cause either significant anemia or malnutrition.  The 
examiner commented that the veteran had reported constant 
fecal incontinence, and that incontinence was objectively 
demonstrated on examination.  
 
In an October 2006 addendum report the examiner opined that 
review of the veteran's medical history did not reveal any 
problems with incontinence before his 1997 VA surgeries.  The 
physician commented that the rectal fistula with incontinence 
was "not great enough by itself" to cause the veteran to be 
unable to engage in substantial employment.  The physician 
added that while the veteran claimed to use 6 to 10 pads/day 
for incontinence she believed that it was "less likely" 
that incontinence was present to that extent.  She noted that 
the her examination of the veteran revealed only "partial" 
loss of sphincter tone, and that no pad was seen during the 
examination.  
 
The physician also opined that the veteran's multiple other 
medical and psychiatric problems "most likely" contributed 
to his current unemployability "more than the incontinence 
itself."  She also observed that the veteran had been 
suspended from working as a pharmacist as a result of abusing 
narcotics.  
 
A December 2006 rating decision increased to 30 percent the 
evaluation assigned for the rectal fistula with incontinence, 
effective from April 10, 2002.  This rating change was 
attributable to a factual finding which showed that the 
veteran's incontinence did not pre-exist his 1997 VA 
surgeries.  
 
As part of a February 2007 letter from the veteran to his 
attorney he claimed to have worn a pad at the September 2006 
VA examination, but that he had changed the pad just before 
the examination.  He argued that he used pads and panty 
liners throughout every day.  
 
A June 2007 letter from a registered pharmacist indicates 
that he was writing on behalf of the veteran, and that he was 
a pharmacy manager with a major discount department store.  
He mentioned that he has held several pharmacy positions 
similar to the types of positions previously held by the 
veteran.  He added that it was his understanding that the 
veteran was incontinent.  The pharmacist noted that 
pharmacists work long shifts, sometimes alone, and that it 
was often times impossible to randomly leave the pharmacy to 
use the restroom.  He added that a pharmacist suffering from 
incontinence would be unable, due to complaints made by 
customers, to wait on customers.  He added that a pharmacy 
technician could not be expected to work in close quarters 
with a pharmacist who had problems associated with 
incontinence.  The registered pharmacist added that while his 
employer made every effort to accommodate employees with 
disabilities, it would be impossible to accommodate a 
pharmacist with incontinence because of the broad range of 
problems that it would create for both co-workers and 
customers.  
 
Another letter dated in June 2007, from a different 
pharmacist indicated that he had worked with the veteran for 
five years (1988 to 1993).  The author wrote that before the 
veteran incurred his sphincter injury and incontinence, he 
had no problem working a 12-hour shift.  This pharmacist 
added that, however, afterwards the appellant was unable to 
function as a pharmacist.  He noted that it was illegal to 
leave a pharmacy unattended during business hours.  The 
pharmacist added that with his disability the veteran would 
clearly not be able to remain in the pharmacy for the 
required shifts.

At his February 2008 hearing conducted by the undersigned, 
the veteran testified that he needed to use the bathroom from 
six to ten times a day, and that on these occasions either 
toilet paper or a pad needed to be changed.  See page five of 
hearing transcript (transcript).  The veteran's attorney, in 
mentioning Diagnostic Codes 7330 and 7332 (see 38 C.F.R. 
§ 4.114), essentially argued that the frequency of the 
veteran's bowel movements, for rating purposes, constituted a 
"frequent" amount.  It was additionally mentioned that the 
veteran consistency passed gas due to his disorder.  
Essentially, the veteran's attorney argued that the 
appellant's rectal fistula with incontinence disorder should 
be rated 60 percent disabling.  Id.   The veteran testified 
that he was unable to work as a licensed pharmacist in an 
environment such as a closed-in pharmacy, and that he also 
could not wait on customers.  He added that he could not 
leave the pharmacy unlocked in order to go to the restroom.  
See page seven of transcript.  The veteran claimed that he 
only had a minute or two warning before he needed to be in a 
restroom.  See page eight of transcript.  In addition, the 
veteran testified that on most occasions he needed to change 
his pad (toilet paper at home) after using the restroom.  See 
page 11 of transcript.  The veteran added that he still had a 
fistula.  See page 12 of transcript.  
 
Of record are calendar entries for March, April, May, and 
December 2007, as well as from February 2008, which offers 
the appellant's recollection of the frequency of his bowel 
movements.
 
Laws and Regulations
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The RO has assigned, effective from April 10, 2002, a 30 
percent rating for rectal fistula with incontinence under 
Diagnostic Code (Code) 7330 of the Rating Schedule.  See 38 
C.F.R. § 4.114.  As noted, however, as part of this instant 
decision, the Board is assigning a 60 percent rating for this 
disorder, effective from September 26, 2006.  
 
As to fistulae, intestinal fistulae are rated under Code 
7330, while fistulae in ano are rated under Code 7335, which 
are rated as for impairment of sphincter control (see Code 
7332).  These codes are not included in the diagnostic codes 
which cannot be combined, and separate ratings are not 
precluded.  Since Codes 7330 and 7332 are both based largely 
on the extent and severity of fecal discharge or leakage, the 
Board finds that the veteran can be assigned a rating under 
only one of these diagnostic codes without pyramiding, i.e., 
rating the same manifestations under different diagnostic 
codes.  38 C.F.R. § 4.14.  Moreover, since the fistulae shown 
during the relevant time period have been fistulae in ano, 
Code 7332 is the most appropriate code.  The Board will, 
however, as it is not prejudicial to the veteran, also 
consider what rating is in order pursuant to Code 7330.  
 
Under Code 7330, a 30 percent rating is warranted if the 
impairment is manifested by slight infrequent fecal 
discharge; a 60 percent rating is warranted for constant or 
frequent fecal discharge.  38 C.F.R. § 4.114.
 
Under Code 7332, a 30 percent rating is warranted if the 
impairment is manifested by occasional involuntary bowel 
movements that necessitate the wearing of a pad; a 60 percent 
rating is warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. § 4.114.
 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 
The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield , 21 Vet. App. 505 (2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   
 
A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
 If there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b). 
 Finally, the service-connected disabilities must be so 
severe as to produce unemployability, in and of themselves, 
without regard to unemployability attributable to age of the 
veteran or to other disabilities for which service connection 
has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU 
may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service- connected disabilities.  38 C.F.R. § 4.19.

Analysis
 
Increased Rating - Rectal Fistula with Incontinence
 
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson.  
 
In this case, the veteran has essentially appealed the 
initial disability rating that the RO assigned following a 
grant of entitlement to service connection.  He continued his 
appeal after the RO assigned a higher rating, albeit 
effective from the same date.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and consider what rating is 
warranted throughout that period.
 
After considering all of the evidence of record, including 
particularly the above-referenced November 2002 VA rectal and 
anal examination report and the VA medical opinion rendered 
in August 2003, the Board finds that the veteran's rectal 
fistula with incontinence disability did not warrant a rating 
in excess of 30 percent at any time from April 10, 2002 to 
September 25, 2006.  Notably, however, the Board finds that 
from September 26, 2006, following review of the VA 
examination report conducted on that same day, a 60 percent 
rating is warranted.  
 
In this regard, between April 10, 2002, to September 25, 
2006, while the veteran complained of occasional incontinence 
in July 2002, he informed VA that he used toilet paper in his 
gluteal cleft on a regular basis due to fecal leakage.  See 
November 2002 VA examination report.  During the course of 
the November 2002 VA examination, however, only a "slightly 
reduced" sphincter tone was found.  The appellant also 
informed the examiner at that time that he currently only 
used toilet paper in his intergluteal cleft, and not panty 
liners [or pads].  
 
Further, review of the November 2002 VA examination report 
fails to show that the veteran's rectal fistula with 
incontinence was manifested by either extensive leakage and 
fairly frequent involuntary bowel movements, or constant or 
frequent fecal discharge.  While the veteran testified in 
June 2005 that he went to the bathroom 10 to 20 times a day, 
and also mentioned that his incontinence problem was mostly 
manifested by bowel-related events, as opposed to urinary-
based occurrences, it is noteworthy that he did not report 
experiencing extensive fecal leakage and fairly frequent 
involuntary bowel movements, or constant fecal discharge.  
See 38 C.F.R. § 4.114, Codes 7332, 7330.  In essence, the 
Board finds that during this particular time frame the 
clinical medical evidence does not include sufficient 
findings to warrant the assignment of a rating in excess of 
30 percent.  
 
As stated, the Board finds that a rating of 60 percent from 
September 26, 2006, is warranted.  The veteran, in the course 
of a VA fee-basis examination conducted on September 26, 
2006, complained of moderate stool leakage occurring two-
third's of the day, and the need to wear pads 6 to 10 times a 
day.  The Board acknowledges that the examiner opined that 
she believed that it was "less likely" that the veteran 
suffered incontinence to that extent.  In fact, she concluded 
that the veteran's subjective assertions were not consistent 
with the objective clinical findings.  Regardless, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
a 60 percent rating is warranted from September 26, 2006. 
Essentially, the Board concludes that from September 26, 
2006, the evidence of record, to include the testimony 
provided by the veteran in February 2008, warrants the 
assignment o a 60 percent rating.  
 
The Board finds, however, that a rating in excess of 60 
percent is clearly not for application for the veteran's 
rectal fistula with incontinence.  Review of the complete 
medical record, as well as all other evidence included as 
part of the veteran's voluminous claim files, fails to 
demonstrate that his disability is of such severity as to be 
manifested by either complete loss of sphincter control (Code 
7332) or copious and frequent fecal discharge (Code 7330).
 
TDIU
 
The veteran is not service connected for any disorder.  He 
does receive compensation pursuant to 38 U.S.C.A. § 1151 for 
a rectal fistula with incontinence evaluated as 30 percent 
disabling from April 10, 2002, to September 25, 2006, and 60 
percent disabling from September 26, 2006.  Thus, the 
schedular criteria of 38 C.F.R. § 4.16(a) are satisfied.  
 
The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his rectal fistula 
with incontinence, considering his educational and 
occupational background.
 
Evidence in the file indicates that the physician who 
examined the veteran in September 2006 opined that his rectal 
fistula with incontinence was "not great enough by itself" 
to cause the appellant to be unable to engage in substantial 
employment.  The physician added that the veteran's multiple 
other nonservice connected and noncompensable medical and 
psychiatric problems "most likely" contributed to his 
current unemployability "more than the incontinence 
itself."  She also observed that the veteran had been 
suspended from working as a pharmacist as a result of abusing 
narcotics.  While Dr. Thomas opined that the veteran could 
not work, this was based on his orthopedic disorders, and not 
his rectal disorder. 
 
The Board is mindful of the recently added statements by two 
private registered pharmacists, both dated in June 2007.  
Essentially, these two medical professionals commented that 
due to the veteran's problems with incontinence he could not 
work as a pharmacist.  
  
As indicated as part of his January 2002 application for TDIU 
(see VA Form 21-8940), the veteran reported having completed 
four years of college.  While not listed on the form, the 
Board finds that the veteran obviously completed additional 
training in order to become a licensed pharmacist.  He 
reported last working in 1996 as a pharmacist.  
 
The record does not, however, document that the functional 
limitations imposed by the veteran's rectal fistula with 
incontinence alone precludes the performance of all forms of 
substantially gainful employment.  That is, it is not 
demonstrated that the veteran is incapable of performing a 
substantially gainful occupation, other than as a pharmacist, 
due to his rectal fistula with incontinence.  The veteran, as 
reported above, is "most likely" unemployable due to 
multiple nonservice-connected disorders, or due to a 
combination of other nonservice-connected factors, but there 
is no competent evidence that he is unemployable for all jobs 
which would provide a salary above the poverty line solely 
due to his compensable rectal fistula with incontinence.  
Hence, the claim is denied.
 
In reaching this decision the Board considered the opinion of 
Dr. Mullins that the appellant is disabled.  The assignment 
of a compensable evaluation, however, is an acknowledgment 
that the disorder is productive of disablement.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The Board finds, 
however, that the 2006 VA opinion is of greater probative 
value as to the question of employability given the fact that 
it was prepared by an examiner who had access to all of the 
evidence of record, and not simply the appellant's own 
beliefs.  
 
After carefully reviewing the Board concludes that while the 
veteran may not be able to work as a pharmacist, he can 
perform some form of substantially gainful employment 
somewhere in the national economy that would provide a wage 
above the poverty line.  Thus, the preponderance of the 
evidence is against finding that the veteran's rectal fistula 
with incontinence disorder alone, when considered in 
association with his educational attainment and occupational 
background, renders him unable to secure or follow all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.
 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert.

 
ORDER
 
A rating in excess of 30 percent for a rectal fistula with 
incontinence from April 10, 2002, to September 25, 2006, is 
denied.  
 
From September 26, 2006, a 60 percent scheduler rating is 
granted for a rectal fistula with incontinence, subject to 
the laws and regulations governing the payment of monetary 
benefits.  
 
A total disability rating based on individual unemployability 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


